UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6657


JESUS SALAS MORALES,

                Plaintiff – Appellant,

          v.

CORRECT CARE SOLUTIONS, LLC, Medical Care Provider,

                Defendant – Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cv-00265-TDS-PTS)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jesus Salas Morales, Appellant Pro Se.    Jennifer Bryant Milak,
TEAGUE, CAMPBELL, DENNIS & GORHAM, LLP, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jesus Salas Morales appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief    on    his    42    U.S.C.    § 1983   (2006)     complaint.     We   have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                         See

Morales    v.    Correct      Care    Solutions,   No.     1:10-cv-00265-TDS-PTS

(M.D.N.C.       Apr.   18,    2011).      We    dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                           2